*590On Rehearing.
[En Sana. January 2, 1923.]
Per Curiam.
— After the opinion of the Department in this ease was filed a petition for re-hearing was presented and granted. Subsequently, the case was re-argued En Banc. The statement in the opinion of the department to the effect that priority in time does not give a superior right, seems to have caused some alarm. Let it be said that this statement must be read and understood as applying only to the facts of the particular case. That this was the meaning of the Department opinion seems to be made plain by the quotation from Joyce on Electrical Law which immediately follows the statement in the opinion complained of. It was not the intention of the court to make a statement of the law which was out of harmony with that quoted from this author. With this modification, or interpretation, as it may be called, the opinion of the Department is adhered to; and for the reasons there stated, the judgment will be reversed, and the cause remanded with directions to the superior court to dismiss the action.